SUPPLEMENT DATED MAY 1, 2015 TO PROSPECTUS DATED APRIL 30, 2004 FOR KEYPORT ADVISOR VISTA ISSUED BY DELAWARE LIFE INSURANCE COMPANY KEYPORT VARIABLE ACCOUNT A This supplement contains information regarding changes to investment options that are available under your Contract. Effective immeidately, the names of the following investment options have changed: Old Name New Name AllianceBernstein Growth and Income Portfolio AB Growth and Income Portfolio AllianceBernstein Intermediate Bond Portfolio AB Intermediate Bond Portfolio AllianceBernstein Real Estate Portfolio AB Real Estate Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Keyport Advisor Vista (US)5/2015
